Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1, 3 – 19 & 21-22  are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from James J Barta Jr (Reg. No. 47/409) on 3/11/2022.

The application has been amended as follows: 

Listing of Claims:
1. 	(Currently Amended)  A method for providing an Internet Protocol (IP) address to a virtual machine (VM) without sending a request for an IP address assignment to a dynamic host configuration protocol (DHCP) server, the method comprising:
during initiation of a particular VM on a host device, assigning the IP address to the particular VM and storing the assigned IP address in a data store;
intercepting, by a proxy module residing on the host device, a DHCP discover message from the particular VM, the DHCP discover message being directed to one or more DHCP servers;
converting, by the proxy module, the DHCP discover message to a unicast message, the proxy module sending the unicast message to an agent without broadcasting the DHCP discover message to any DHCP server, the unicast message directing the agent to obtain the assigned IP address;

based on the sent message, the proxy module receiving the assigned IP address stored in the data store[[,]] from the agent; and
supplying the assigned IP address stored in the data store to the particular VM in a packet without relying on any server outside the host device to provide the assigned IP address.

2. 	Canceled.

3. 	(Previously Presented)  The method of claim 1, wherein a reply to the DHCP discover message comprises:
a DHCP offer with at least part of DHCP configuration data; and
a DHCP acknowledge that is supplied to the particular VM in response to a DHCP request message received from the particular VM.

4. 	(Previously Presented)  The method of claim 1, wherein the packet is formatted as if it came from the one or more DHCP servers.

5. 	(Previously Presented)  The method of claim 1, wherein communication between the proxy module and the agent is a control channel communication that is an out-of-band control channel connection established between the agent and the proxy module.

6. 	(Previously Presented)  The method of claim 5, wherein the agent connects a plurality of proxy modules executing on the host device to the data store.

7. 	(Previously Presented)  The method of claim 1, wherein

the at least one PFE of the host device implements a plurality of logical forwarding elements (LFEs);
wherein DHCP configuration data is data that defines network attributes in one of the LFEs.

8. 	(Previously Presented)  The method of claim 5 further comprising, at the agent, exchanging messages with a computer outside of the host device to obtain updated configuration data to provide for the VM.

9. 	(Previously Presented)  The method of claim 1, wherein the initiation of the particular VM comprises installation of the VM on the host device.

10. 	(Previously Presented)  The method of claim 1, wherein the initiation of the particular VM comprises booting-up of the VM on the host device.

11. 	(Currently Amended)  A non-transitory machine readable medium storing a program for providing an Internet Protocol (IP) address to a virtual machine (VM) without sending a request for an IP address assignment to a dynamic host configuration protocol (DHCP) server, the program comprising a set of instructions for:
during initiation of a particular VM on a host device of a plurality of host devices, assigning an IP address to the particular VM and storing the assigned IP address in a data store;
intercepting, by a proxy module residing on the host device, a DHCP discover message from the particular VM, the DHCP discover message being directed to one or more DHCP servers;
converting, by the proxy module, the DHCP discover message to a unicast message, the proxy module sending the unicast message to an agent without broadcasting the DHCP discover message to any DHCP server, the unicast message directing the agent to obtain the assigned IP address;

based on the sent message, the proxy module receiving the assigned IP address stored in the data store[[,]] from the agent; and
supplying the assigned IP address stored in the data store to the particular VM in a packet, without relying on any server outside the host device to provide the assigned IP address.

12. 	(Previously Presented)  The machine readable medium of claim 11, wherein supplying the assigned IP address stored in the data store comprises providing DHCP configuration data.

13. 	(Previously Presented)  The machine readable medium of claim 12, wherein a reply to the DHCP discover message comprises:
a DHCP offer with at least part of the DHCP configuration data; and
a DHCP acknowledge that is supplied to the particular VM in response to a DHCP request message received from the particular VM.

14. 	(Previously Presented)  The machine readable medium of claim 13, wherein the DHCP acknowledge includes additional DCHP configuration data.

15. 	(Previously Presented)  The machine readable medium of claim 11, wherein communication between the proxy module and the agent is a control channel communication that is an out-of-band control channel connection established between the agent and the proxy module.

16. 	(Previously Presented)  The machine readable medium of claim 15, wherein the agent connects a plurality of proxy modules executing on the host device to the data store.


each of the plurality of host devices comprises at least one physical forwarding element (PFE);
the PFEs of the plurality of host devices collectively implement a plurality of logical forwarding elements (LFEs);
wherein DHCP configuration data is data that defines network attributes in one of the LFEs.

18. 	(Previously Presented)  The machine readable medium of claim 15, wherein the program further comprises a set of instructions for, at the agent, exchanging messages with a computer outside of the host device to obtain updated configuration data to provide for the VM.

19. 	(Previously Presented)  The machine readable medium of claim 11, wherein the initiation of the particular VM comprises installation of the VM on the host device.

20.	(Canceled).

21. 	(Currently Amended)  A system for providing an Internet Protocol (IP) address to a virtual machine (VM) without sending a request for an IP address assignment to a dynamic host configuration protocol (DHCP) server, the system comprising:
a data store;
a proxy;
a virtual machine; and
a processor programmed to:
during initiation of the VM on a host device, assigning an IP address to the VM and storing the assigned IP address in the data store;
intercepting, by the proxy residing on the host device, a DHCP discover message from the VM, the DHCP discover message being directed to one or more DHCP servers;
converting, by the proxy, the DHCP discover message to a unicast message, the proxy sending the unicast message to an agent without broadcasting the DHCP discover message to any DHCP server, the unicast message directing the agent to obtain the assigned IP address;

based on the sent message, the proxy receiving the assigned IP address stored in the data store[[,]] from the agent; and
supplying the assigned IP address stored in the data store to the VM in a packet, without relying on any server outside the host device to provide the assigned IP address.

22. (New)  The system of claim 21, wherein the initiation of the VM comprises installation of the VM on the host device.



Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 11 & 21 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1, 3 – 19 & 21-22  are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449